Case 2:19-cv-12279-VAR-DRG ECF No. 9 filed 09/30/19   PageID.24   Page 1 of 2




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

TRUSTEES OF ROOFERS LOCAL 149
SECURITY BENEFIT TRUST FUND;
ROOFERS LOCAL 149 PENSION FUND;
ROOFERS LOCAL 149 VACATION-HOLIDAY
FUND; and ROOFERS LOCAL 149
APPRENTICESHIP FUND,
                              Case No. 2:19-cv-12279-VAR-DRG
    Plaintiffs,               Hon. Victoria A. Roberts
v

DETROIT CORNICE & SLATE COMPANY, INC.
and KURT A. HESSE, individually,

     Defendants.
____________________________________________________________

        STIPULATED ORDER OF DISMISSAL WITH PREJUDICE

     Based upon the parties’ stipulation:

     IT IS ORDERED that Plaintiffs’ claims are dismissed with prejudice

and without costs or fees to any party.




                                   s/ Victoria A. Roberts
                                   United States District Court Judge

Dated: 9/30/2019
Case 2:19-cv-12279-VAR-DRG ECF No. 9 filed 09/30/19   PageID.25   Page 2 of 2




Approved for entry:

s/ Matthew I. Henzi
Matthew I. Henzi (P57334)
Sullivan, Ward, Asher & Patton, P.C.
Attorneys for Plaintiffs
25800 Northwestern Hwy., Suite 1000
Southfield, MI 48075-1000
mhenzi@swappc.com


s/Wayne Walker
Wayne Walker (P51290)
Williams, Williams, Rattner & Plunkett, P.C.
Attorneys for Defendant Detroit Cornice &
 Slate Company, Inc.
380 N. Old Woodward Ave., Ste. 300
Birmingham, MI 48009
wew@wwrplaw.com




                                     2
